Case 3:19-cr-00019-GMG-RWT Document 80 Filed 05/06/19 Page 1 of 1 Pagel R310 (05

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rew ban 8) ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS FOR COURT USE ONLY
ATE:
TRANSCRIPT ORDER DUE DATE
Please Read Instructions:
1. NAME 2. PHONE NUMBER 3. DATE
Mills, McDermott (304) 262-9300 4/24/2019
4. DELIVERY ADDRESS OR EMAIL 5. CITY 6. STATE 7. ZIP CODE
1800 W King St Martinsburg WV 25401
8. CASE NUMBER 9. JUDGE DATES OF PROCEEDINGS
3:19-cr-19 Trumble 10 FROM 4/24/2019 [11.10 4/24/2019
12. CASE NAME LOCATION OF PROCEEDINGS
Christopher Yates 13. ciTy Martinsburg [14.sTATE WV
15. ORDER FOR
[[] APPEAL CRIMINAL [J] CRIMINAL JUSTICE ACT (-} BANKRUPTCY
[_] NON-APPEAL C] civiz ["] IN FORMA PAUPERIS [_] oTHER
16. TRANSCRIPT REQUESTED (Specit} portion(s) and date(s) of proceeding(s) for which transcript is requested}
PORTIONS DATEIS) PORTION(S) DATETS)
VOIR DIRE [__] TESTIMONY (Specify Witness)
OPENING STATEMENT (Plaintiff
OPENING STATEMENT (Defendaint)
CLOSING ARGUMENT (Plaintiff) PRE-TRIAL PROCEEDING {Spev)
CLOSING ARGLMENT (Defendant;
[_] opinion oF couRT
|] JGRY INSTRUCTIONS X] OTHER (Specify)
SENTENCIKG PLEA/ Motion Recon.Bond | 4/24/2019
BAIL HEARING
17. ORDER
ORIGINAL
CATEGORY | (includes Ceniad Copy to | FIRST Copy | ADDITIONAL NO. OF PAGES ESTIMATE COSTS
Clerk Yor Records of the Court)
NO. OF COPIES
ORDINARY | Cc]
NO, OF COPIES
4-Day | [ I.
NO. OF COPIES 7 024) 2 15
exocorey oO oO 19 ( g3
NO. OF COPIES
3-Day [x] Cl 1
NO. OF COPIES
DAILY O Ci
NO. OF COPIES
HOURLY CJ CL]
| REALTIME C
CERTIFICATION (18. & 19.)
By signing below, I certify that I will pay all charges ESTIMATE TOTAL
(deposit plus additional}. 0.00
18. SIGNATURE PROCESSED BY
19, DATE PHONE NUMBER
TRANSCRIPT TO BE PREPARED BY COURT ADDRESS
Kate Slayden 217 West King Street, Rm. 214
Martinsburg, WV 25401
DATE BY
DER.RECFIVED _4a¥i4
DEPOSIT PAID DEPOSIT PAID
TRANSCRIPT ORDERED 4-395-\9¢ TOTAL CHARGES 0.00
TRANSCRIPT RECEIVED LESS DEPOSIT 0.00
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT TOTAL REFUNDED
. LPARTY RECEIVED TRANSCRIPT 1719 TOTAL DUE 0.00
DISTRIBUTION: COURTCOPY = TRANSCRIPTIONCOPY ORDERRECEIPT ORDER COPY
—_ ts: SS os _
SIV Bane
I'd Leeezozroe S II B2n2"

 

290:L1 ‘6L GZ dv
